Exhibit 10.3
 
PLEDGE AND SECURITY AGREEMENT
 
THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is made as of this [___]
day of May, 2012, by and between OMNI BIO PHARMACEUTICAL, INC., a Colorado
corporation (“Omni”), and [“To be determined”], as collateral agent (the
“Collateral Agent”) for the benefit of the persons named on Schedule 1 hereto as
may be amended from time to time (each a “Secured Party”, and together, the
“Secured Parties”).
 
For and in consideration of the promises, covenants and agreements herein set
forth, the parties hereto agree as follows:
 
1.           Definitions. Capitalized terms used herein but not otherwise
defined shall have the meanings ascribed to them in the Notes.
 
2.           Debt.  Omni has executed and delivered to each Secured Party a
Series A Senior Secured 10% Convertible Promissory Note (each a “Note”, and
collectively, the “Notes”), payable to the order of each Secured Party,
providing for repayment of principal and interest at maturity as provided for
therein.  The Notes, this Agreement and all other documents or agreements
executed and delivered in connection therewith are hereafter collectively
referred to as the “Loan Documents.” This Agreement provides the terms and
conditions under which the Notes are secured by a pledge of the shares of
capital stock listed on Schedule 2 hereto held by Omni (the “Pledged Shares”)
and the certificates representing the Pledged Shares (collectively, the “Pledged
Collateral”).
 
3.           Pledge.  Omni hereby pledges, assigns, and grants to the Collateral
Agent for the ratable benefit of the Secured Parties, a security interest in the
Pledged Collateral.
 
4.           Indebtedness Secured.  The pledge and security interest granted
hereby is to secure payment in full of the following (collectively, the
“Indebtedness”):
 
(a)           Any and all amounts due under the Notes, including all principal,
accrued but unpaid interest, fees and other charged provided for therein;
 
(b)           All costs and expenses, including reasonable attorneys’ fees,
which any Secured Party incurs in connection with collection of any or all
Indebtedness secured hereby or in enforcement or protection of its rights
hereunder or under the Note.
 
5.           Delivery of Pledged Collateral.  All certificates representing or
evidencing the Pledged Shares shall be delivered to and held by or on behalf of
the Collateral Agent for the ratable benefit of the Secured Parties, and shall
be accompanied by duly executed instruments of transfer or assignment in blank.
 
6.           Representations and Warranties of Omni.  Omni represents and
warrants as of the date hereof to the Collateral Agent and each Secured Party
that:
 
(a)           Omni and its subsidiary, Omni Bio Operating, Inc., are
corporations duly organized and validly existing in good standing under the laws
of the State of Colorado and have the requisite power to own their properties
and to carry on their business as is now being conducted.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           (i) Omni has the requisite power and authority to enter into this
Agreement and the Notes, (ii) the execution and delivery of this Agreement and
the Notes by Omni and the consummation by it of the transactions contemplated
hereby and thereby, including, without limitation, the issuance of the Notes and
the shares of Omni’s common stock that are issuable upon conversion thereof,
have been duly authorized by Omni’s board of directors and no further consent or
authorization is required by Omni, (iii) this Agreement and the Notes have been
duly executed and delivered by Omni, (iv) this Agreement and the Notes
constitute the valid and binding obligations of Omni enforceable against Omni in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.
 
(c)           Omni is, at the time of delivery of the Pledged Shares to the
Collateral Agent, the sole holder of record and the sole beneficial owner of the
Pledged Collateral free and clear from any lien, security interest or
encumbrance thereon, except for any lien created by this Agreement.
 
(d)           No effective financing statement covering any of the Pledged
Collateral or any proceeds thereof is on file in any public office.
 
(e)           (i)  The execution, delivery and performance of this Agreement and
the Notes by Omni will not (i) result in a violation of its Articles of
Incorporation or Bylaws or (ii) conflict with or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which Omni or its
subsidiary is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws)
applicable to Omni or its subsidiary or by which any property or asset of Omni
or its subsidiary is bound or affected.
 
(f)           To its knowledge, neither Omni nor its subsidiary is in violation
of any term of or in default under its Articles of Incorporation, or any
material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to Omni
or its subsidiary.
 
(g)           The business of Omni and its subsidiary is not being conducted in
violation of any material law, ordinance, or regulation of any governmental
entity.
 
(h)           The pledge, assignment and delivery of the Pledged Collateral
pursuant to this Agreement, along with filing of any necessary financing
statements, will create a valid lien on and a perfected security interest in the
Pledged Collateral pledged by Omni, securing payment of the Indebtedness,
subject to no other lien or security interest except those in favor of the
Collateral Agent for the ratable benefit of the Secured Parties.
 
(i)           To its knowledge, all information and statements furnished by Omni
in connection with the Loan Documents are true and correct, and contain no false
or misleading statements.
 
7.           Covenants.  Omni covenants and agrees that until the termination of
this Agreement:
 
(a)           Omni will, at its expense, execute and deliver such other and
further instruments and will do such other and further acts as in the Collateral
Agent may reasonably request in order to ensure to the Collateral Agent the
benefits of the liens in and to the Pledged Collateral intended to be created by
this Agreement, including authorizing the Collateral Agent’s filing of any
necessary financing statements, and will cooperate with the Collateral Agent in
obtaining all necessary approvals and making all necessary filings under federal
or state law in connection with such liens.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Subject to Section 8(c) of this Agreement, Omni will defend the
title to the Pledged Collateral and the liens of the Collateral Agent in the
Pledged Collateral against the claim of any person and will maintain and
preserve such liens until the indefeasible payment in full of the Indebtedness.
 
8.           Omni’s Rights.  As long as no Event of Default (as defined in the
Notes) shall have occurred and be continuing and until written notice of the
Event of Default shall be given to the Omni by the Collateral Agent:
 
(a)           Omni shall be entitled to all voting rights and to give consents
with respect to the Pledged Collateral or any part thereof for all purposes not
inconsistent with the provisions of this Agreement or the Loan Documents.
 
(b)           Omni shall be entitled to collect and receive for its own use all
dividends and other distributions paid in respect of the Pledged Collateral.
 
(c)           Omni may sell, in its sole discretion, all or any portion of the
Pledged Shares from time to time; provided, however, that proceeds from the sale
of the Pledged Shares up to the total amount of Indebtedness shall be promptly
deposited with the Collateral Agent at the time of the sale and such proceeds
shall be deemed part of the Pledged Collateral.  Any proceeds from the sale of
the Pledged Shares in excess of the total amount of Indebtedness shall not be
part of the Pledged Collateral and may be retained and used by Omni in its sole
discretion.
 
9.           Collateral Agent’s Right to Discharge.  At its option, Collateral
Agent, on behalf of the Secured Parties, may discharge taxes, liens,
assessments, security interest or other encumbrances at any time levied or
placed on the Pledged Collateral, and any other charges or expenses or perform
any obligation imposed upon Omni hereunder. Omni agrees to reimburse Collateral
Agent on demand for any payment made, or any expense incurred by Collateral
Agent pursuant to the foregoing authorization.  Until reimbursed, the amounts so
advanced or expenses incurred shall be part of the Indebtedness, with interest
thereon at the default rate specified in the Notes.
 
10.           Remedies in Event of Default.
 
(a)           “Event of Default” shall have the meaning as set forth in the
Notes.
 
(b)           Sale or Distribution of Pledged Collateral.  Upon the occurrence
and continuance of an Event of Default, the Collateral Agent is authorized to
(i) sell, assign and deliver at its discretion, from time to time, the Pledged
Collateral, on not less than ten (10) days written notice to Omni, at such price
or prices and upon such terms as the Collateral Agent may deem advisable;
provided, however, that the price of the Pledged Collateral shall be at least
equal to the total amount of the Indebtedness, or (ii) after a good faith effort
to sell the Pledged Collateral as set forth in clause (i), if the Collateral
Agent is not able to consummate a sale of the Pledged Collateral within thirty
(30) days after the Event of Default, the Collateral Agent shall distribute the
Pledged Collateral on a ratable basis to the Secured Parties calculated as
follows: (a) the Principal amount of each Secured Party’s Note, multiplied by
(b) 0.09.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Rights Upon Sale.  Omni shall have no right to redeem the Pledged
Collateral after any such sale or assignment. To the extent permitted by
applicable law, at any such sale, any Secured Party may bid for, and become the
purchaser of, the whole or any part of the Pledged Collateral offered for sale.
In case of any such sale, after deducting the reasonable costs, attorneys’ fees
and other reasonable expenses of sale and delivery, the remaining proceeds of
such sale shall be applied to payment of the Indebtedness; provided, however,
that after payment in full of the Indebtedness, the balance of the proceeds of
sale then remaining shall be paid to Omni, and Omni shall be entitled to the
return of any of the Pledged Collateral remaining in the hands of the Collateral
Agent.  Omni agrees that in any such sale of any of the Pledged Collateral, the
Collateral Agent is hereby authorized to comply with any limitation or
restriction in connection with such sale as it may be advised by counsel is
necessary (a) in order to avoid any violation of applicable law (including,
without limitation, compliance with such procedures as may restrict the number
of prospective bidders and purchasers, the requirement that such prospective
bidders and purchasers have certain qualifications, and the restriction of such
prospective bidders and purchasers to persons who will represent and agree that
they are purchasing for their own account for investment and not with a view to
the distribution or resale of such Pledged Collateral), or (b) in order to
obtain any required approval of the sale of the purchaser by any governmental
regulatory authority or official, and Omni further agrees that such compliance
shall not result in such sale being considered or deemed not to have been made
in a commercially reasonable manner, nor shall the Collateral Agent be liable or
accountable to Omni for any diminution in the proceeds of any sale occurring by
reason of the fact that such Pledged Collateral are sold in compliance with any
such limitation or restriction.
 
(d)           Application of Proceeds.  The proceeds of any sale of the Pledged
Collateral or any part thereof, whether under and conferred or by virtue of
judicial proceedings, shall be applied as follows:
 
(i)           To the payment of all expenses incurred by the Collateral Agent of
any sale, of advertisement thereof, and of conveyances, and court costs,
compensation of agents and employees and attorneys’ fees;
 
(ii)           To the payment of the Indebtedness to the date of such payment;
and
 
(iii)           Any surplus thereafter remaining shall be paid to Omni or its
successors or assigns, as their interests shall appear.
 
(e)           Omni’s Waiver of Appraisement, Marshaling, Etc.  Omni, to the full
extent that it may lawfully so agree, that it will not at any time insist upon
or plead or in any manner whatever claim the benefit of any appraisement,
valuation, stay, extension or redemption law now or hereafter in force, in order
to prevent or hinder the enforcement or foreclosure of this Agreement or the
sale of the Pledged Collateral or the possession thereof by any purchaser at any
sale made pursuant to any provision hereof; and Omni, for them and all who may
claim through or under them now or hereafter, hereby waive the benefit of all
such laws.  Omni, for itself and all who may claim through or under them, waives
any and all right to have the Pledged Collateral marshaled upon any foreclosure
of the lien hereof, or sold in inverse order of alienation, and agrees that the
Collateral Agent or any court having jurisdiction to foreclose such lien may
sell the Pledged Collateral as an entirety.
 
(f)           Costs and Expenses.  All costs and expenses for holding, preparing
for distribution, preparing for sale, selling and documenting such transactions
(including attorneys’ fees) incurred by the Collateral Agent in protecting and
enforcing its rights hereunder, shall constitute a demand obligation owing by
Omni to the Secured Parties at the effective rate of interest of the Notes, all
of which shall constitute a portion of the Indebtedness.
 
11.           Advances by the Collateral Agent.  Each and every covenant herein
contained shall be performed and kept by Omni solely at its expense.  If Omni
shall fail to perform or keep any of the covenants of whatsoever kind or nature
contained in this Agreement, the Collateral Agent, or any receiver appointed
hereunder, may, but shall not be obligated to, make advances to perform the same
on their behalf, and Omni hereby agrees to repay such sums upon demand plus
interest as a part of the Indebtedness.
 
 
4

--------------------------------------------------------------------------------

 
 
12.           Defense of Claims.  Omni shall notify the Collateral Agent in
writing, promptly of the commencement of any legal proceedings affecting the
lien hereof or the Pledged Collateral or any part thereof, and will take such
action, employing attorneys reasonably acceptable to the Collateral Agent or, as
may be necessary to preserve Omni’s and the Collateral Agent’s rights affected
thereby; and should Omni fail or refuse to take any such action, the Collateral
Agent may, upon giving prior written notice thereof to Omni take such action on
behalf and in the name of Omni and at its expense.  The Collateral Agent may
also take such independent action in connection therewith as it may, in its
discretion, deem proper, Omni hereby agreeing that all sums advanced or all
expenses incurred in such actions plus interest, will, on demand, be reimbursed
to the Collateral Agent by Omni, or any receiver appointed hereunder, and shall
become part of the Indebtedness.
 
13.           Payment of Indebtedness and Release of Pledged Collateral.  Upon
the indefeasible payment in full of the Indebtedness, the pledge created hereby
shall automatically terminate and the Collateral Agent shall promptly surrender
and deliver the Pledged Collateral to Omni together with all forms of transfer
or assignment executed in connection therewith, and Omni shall have no further
obligations hereunder.
 
14.           Assignment.  Omni may not assign or transfer its rights or
obligations hereunder without the prior written consent of the Collateral
Agent.  The Collateral Agent may not assign or transfer its rights or
obligations hereunder without the prior written consent of Omni except during
the continuance of an Event of Default.
 
15.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Colorado, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Colorado or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Colorado.
 
16.           Limitation on Interest.  No provision of this Agreement or of the
Indebtedness shall require the payment or permit the collection of interest in
excess of the maximum permitted by law or which is otherwise contrary to
law.  If any excess of interest in such respect is herein or in the Indebtedness
provided for, or shall be adjudicated to be so provided for herein or in the
Indebtedness, Omni shall not be obligated to pay such excess.
 
17.           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
 
18.           Rights Cumulative.  Each and every right, power and remedy herein
given to the Collateral Agent shall be cumulative and not exclusive; and each
and every right, power and remedy whether specifically herein given or otherwise
existing may be exercised from time to time and so often and in such order as
may be deemed expedient by the Collateral Agent, and the exercise, or the
beginning of the exercise, or any such right, power or remedy shall not be
deemed a waiver of the right to exercise, at the same time or thereafter, any
other right, power or remedy.
 
19.           Waiver.  No delay by the Collateral Agent in exercising any power
or right hereunder, and no notice or demand which may be given to or made upon
Omni by the Collateral Agent with respect to any power or right hereunder, shall
constitute a waiver thereof, or limit or impair the Collateral Agent’s right to
take any action or to exercise any power or right hereunder, without notice or
demand, or prejudice of the Collateral Agent’s rights as against Omni in any
respect.
 
 
5

--------------------------------------------------------------------------------

 
 
20.           Amendments and Waivers.  None of the terms or provisions of this
Agreement may be waived, altered, modified or amended except by an instrument in
writing, duly executed by the parties hereto; provided, however, Schedules 1 and
2 of this Agreement may be revised by Omni without the consent of the Collateral
Agent to add additional Secured Parties and Pledged Collateral upon issuance of
additional Notes.
 
21.           Successors and Assigns.  This Agreement shall be binder upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.
 
22.           Section Headings.  The section headings in this instrument are
inserted for convenience and shall not be considered a part of this Agreement or
used in its interpretation.
 
23.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall, for all purposes, be deemed to be an
original.  All counterparts shall together constitute but one and the same
instrument.
 
24.           Notices.  Any notice, request, demand or other instrument which
may be required or permitted to be given or served upon any party shall be in
writing and shall be validly given or sent by certified mail, return receipt
requested; or by facsimile or other electronic transmission (including email),
other mail courier, or by hand-delivery receipted by the addressee, and
addressed to the other party, as the case may be, at its address set for in the
Notes, or to such different address as shall have been designated by written
notice to the other party hereunder.  Notices shall be effective on the date
sent to Omni and on the date received by the Collateral Agent.
 
25.           WAIVER OF JURY TRIAL.  IT IS MUTUALLY AGREED BY AND BETWEEN OMNI
AND THE COLLATERAL AGENT THAT THE RESPECTIVE PARTIES WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER ON
ANY MATTER WHATSOEVER ARISING OUT OF, OR IN ANY WAY CONNECTED WITH, THIS
AGREEMENT, THE NOTES AND ALL OTHER INSTRUMENTS EXECUTED IN CONNECTION THEREWITH.
 
[Signature Page Follows]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 


 
OMNI BIO PHARMACEUTICAL, INC.
  A Colorado corporation               By:  
Robert Ogden, Chief Financial Officer
 



 
[Collateral Agent]
           
By:
 
[Name, Title]
 

 
 
7

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
Secured Parties
 
Name
Address
Convertible Note Principal
                                                                               
                                                                     

 
 
8

--------------------------------------------------------------------------------

 


SCHEDULE 2
 
Pledged Shares
 
The Pledged Shares are the amount of shares of the common stock, $0.001 par
value, of BioMimetix Pharmaceutical, Inc. calculated as follows: (a) the
Principal amount of the Notes multiplied by (b) 0.09.  The Pledge Shares are
represented by stock certificate number [_____].
 
 
 
9

 

